Per Curiam.
The formal validity of the mechanic’s lien is not put in issue by the plea of payment: 11 S. & R. 234; and hence it was properly read to the jury as a declaration or cause of action, admitted and properly sent out with them. Indeed, we know not how any issue to the jury can be raised on the formal deficiencies of the claim filed, such as the want of dates; for these are mere questions of law. Such objections, in accurate practice, ought to be raised by demurrer or by moving to strike off the lien, and we ought to come to this as soon as we can.
*349The hoarding of the hands appears to have been part of the compensation to be paid for the work and labour in the erection of the house, and therefore the cost of it is a proper item in the claim for a lien.
Judgment affirmed.